




OCCIDENTAL PETROLEUM CORPORATION


2005 LONG-TERM INCENTIVE PLAN




NONSTATUTORY STOCK OPTION AWARD TERMS AND CONDITIONS


DATE OF GRANT:
See Morgan Stanley Benefit Access “Stock Options and SARs /My Grants/Grant Date”

SHARES OF COMMON STOCK
SUBJECT TO THIS OPTION:
See Morgan Stanley Benefit Access “Stock Options and SARs /My Grants/Granted”

VESTING AND EXERCISE
SCHEDULE:
Zero prior to the first anniversary of the Date of Grant; ⅓ on the first
anniversary of the Date of Grant; an additional ⅓ on the second anniversary of
the Date of Grant; and an additional ⅓ on the third anniversary of the Date of
Grant (each such anniversary of the Date of Grant being a “Vesting Date”)



PURCHASE PRICE PER SHARE:
See Morgan Stanley Benefit Access “Stock Options and SARs /My Grants/Grant
Price”

The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“OXY” and, with its subsidiaries, the “Company”), and the eligible
employee receiving this award (the “Grantee”).
1.Grant of Option. In accordance with these Terms and Conditions and the
Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as the same may
be amended from time to time (the “Plan”), OXY hereby grants to the Grantee as
of the Date of Grant the right and option (“Option”) to purchase all or any part
of the aggregate number of shares of OXY common stock, $0.20 par value (“Common
Stock”), set forth above. In the event of any conflict between the terms of
these Terms and Conditions and the Plan, the Plan shall control. Capitalized
terms used but not defined in these Terms and Conditions shall have the meanings
attributed to such terms under the Plan, unless the context requires otherwise.
This Option shall not be treated as an incentive stock option within the meaning
of section 422(b) of the Code.
If the Grantee fails to accept this award prior to the first record date for the
payment of dividends on the Common Stock subsequent to the Date of Grant, then,
notwithstanding any other provision of this award, the Grantee shall forfeit
this Option and all rights under this award and this award will become null and
void. For purposes of these Terms and Conditions, acceptance of the award shall
occur on the date the Grantee accepts this Nonstatutory Stock Option Award
through Morgan Stanley Benefit Access or any replacement on-line system
designated by the Company.



--------------------------------------------------------------------------------






2.    Purchase Price. The purchase price per share of Common Stock purchasable
pursuant to the exercise of this Option shall be the purchase price per share
set forth above, which has been determined to be equal to the Fair Market Value
of a share of Common Stock at the Date of Grant. For all purposes of these Terms
and Conditions, the Fair Market Value of a share of Common Stock shall be
determined in accordance with the provisions of the Plan.
3.    Vesting of Option. The Grantee cannot exercise the Option until the right
to exercise has vested. The Grantee will become vested in the aggregate number
of shares of Common Stock offered by this Option as determined under the vesting
schedule set forth above, provided the Grantee remains in the employ of, or a
service provider to, the Company until each applicable Vesting Date. The
continuous employment of the Grantee will not be deemed to have been interrupted
by reason of the transfer of the Grantee’s employment among the Company and its
affiliates or an approved leave of absence. Notwithstanding the foregoing:


(a)    if, prior to the final Vesting Date, the Grantee dies, becomes
permanently disabled while in the employ of the Company and terminates
employment as a result thereof, retires with the written consent of the Company,
or terminates employment without cause (as determined by the Company) for the
convenience of the Company (each of the foregoing, a “Forfeiture Event”), then
the unvested portion of this Option will be reduced on a pro rata basis based
upon the number obtained by (i) multiplying the aggregate number of shares of
Common Stock offered by this Option by a fraction, the numerator of which is the
number of days between the Date of Grant and the Forfeiture Event, and the
denominator of which is the number of days between the Date of Grant and the
final Vesting Date, and (ii) subtracting from the product the number of shares
of Common Stock with respect to which this Option became vested and exercisable
prior to the Forfeiture Event. This Option shall become vested and exercisable
with respect to such pro rata unvested shares of Common Stock offered by this
Option as of the date of the Forfeiture Event, and this Option shall cease to be
exercisable as of such date with respect to any other shares of Common Stock
offered under this Option that have not become vested and exercisable on or
prior to such date; and
 
(b)    if a Change in Control occurs prior to the final Vesting Date and the
Grantee’s employment is terminated by the Company on or after the date of such
event and as a result of such event, then this Option shall become fully vested
and exercisable as of the date of such termination of employment unless, prior
to the occurrence of the Change in Control, the Committee, as provided in
Section 7.1 of the Plan, determines that such event will not accelerate the
vesting and exercisability of this Option. Any such determination by the
Committee is binding on the Grantee.

    If the Grantee terminates employment voluntarily or the Grantee’s employment
is terminated for cause (as determined by the Company) before the final Vesting
Date, then the Grantee shall forfeit the portion of this Option that has not
become vested and exercisable prior to the Grantee’s termination date.





--------------------------------------------------------------------------------






4.    Exercise of Option. Subject to the earlier expiration of this Option
pursuant to Section 5, the vested portion of this Option may be exercised, by
written notice to OXY at its principal executive office addressed to the
attention of its corporate secretary (or such other officer, employee or
designee of the Company as OXY may designate from time to time), at any time and
from time to time after the Date of Grant but prior to the Expiration Time (as
defined below). The notice must specify that this Option (or a portion thereof)
is being exercised and the number of shares with respect to which this Option is
being exercised. This Option may only be exercised as provided in these Terms
and Conditions and in accordance with such rules and regulations as may, from
time to time, be adopted by the Committee. The exercise of this Option shall be
deemed effective upon receipt by OXY of the notice and payment described herein.
As soon as practicable after the effective exercise of this Option, and upon
satisfaction of all applicable withholding requirements, the Grantee shall be
recorded on OXY’s stock transfer books as the owner of the Shares purchased.

    The purchase price of shares as to which this Option is exercised shall be
paid in full at the time of exercise (i) in cash, cash equivalents, or by
electronic funds transfer, (ii) if permitted by the Committee in its sole
discretion, by delivering or constructively tendering to OXY shares of Common
Stock having a Fair Market Value equal to the purchase price (provided such
shares used for this purpose must have been held by the Grantee for such minimum
period of time as may be established from time to time by the Committee),
(iii) if the Common Stock is readily tradable on a national securities exchange,
through a “cashless exercise” in accordance with a Company established policy or
program for the same, or (iv) in any other legal consideration the Committee
deems appropriate. No fraction of a share of Common Stock shall be issued by OXY
upon exercise of an Option or accepted by OXY in payment of the exercise price
thereof; rather, the Grantee shall provide a cash payment for such amount as is
necessary to effect the issuance and acceptance of only whole shares of Common
Stock. Unless and until the date that shares of Common Stock are issued by OXY
to the Grantee following exercise of the Option, the Grantee (or the person
permitted to exercise this Option in the event of the Grantee’s death) shall not
be or have any of the rights or privileges of a stockholder of OXY with respect
to shares acquirable upon an exercise of this Option.
5.    Expiration. This Option shall expire (and shall cease to be outstanding)
at the close of business on the seventh anniversary of the Date of Grant (the
“Expiration Time”); provided, that if the Grantee terminates employment
voluntarily or the Grantee’s employment is terminated for cause (as determined
by the Company) before the final Vesting Date, then this Option may be exercised
by the Grantee (or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Grantee) at any
time during the period of 90 days following such termination, but only as to the
number of shares the Grantee was entitled to purchase hereunder as of the date
the Grantee’s employment so terminates.
6.    Taxes and Withholding. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that



--------------------------------------------------------------------------------






the Company (i) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Option, including
the grant, vesting or exercise of the Option; and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Grantee acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee, first, from the shares
purchased upon exercise of this Option and, if not sufficient, from the
Grantee’s wages or other cash compensation. The Grantee shall pay to the Company
any amount of Tax-Related Items that the Company may be required to withhold as
a result of the Grantee’s receipt, vesting or exercise of this Option that
cannot be satisfied by the means previously described.
7.    Status of Common Stock. OXY intends to register for issuance under the
Securities Act of 1933, as amended (the “Act”), the shares of Common Stock
acquirable upon exercise of this Option, and to keep such registration effective
throughout the period this Option is exercisable. In the absence of such
effective registration or an available exemption from registration under the
Act, issuance of shares of Common Stock acquirable upon exercise of this Option
will be delayed until registration of such shares is effective or an exemption
from registration under the Act is available. OXY intends to use its reasonable
efforts to ensure that no such delay will occur. In the event exemption from
registration under the Act is available upon an exercise of this Option, the
Grantee (or the person permitted to exercise this Option in the event of the
Grantee’s death or incapacity), if requested by the Company to do so, will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.
The Grantee agrees that the shares of Common Stock which the Grantee may acquire
by exercising this Option will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable federal or state
securities laws. The Grantee also agrees that (i) any certificates representing
the shares of Common Stock purchased under this Option may bear such legend or
legends as the Committee deems appropriate in order to assure compliance with
applicable securities laws, (ii) OXY may refuse to register the transfer of the
shares of Common Stock purchased under this Option on the stock transfer records
of OXY if such proposed transfer would in the opinion of counsel satisfactory to
OXY constitute a violation of any applicable securities law, and (iii) OXY may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of the shares of Common Stock purchased under this Option.



--------------------------------------------------------------------------------






8.    No Employment Contract. Nothing in these Terms and Conditions confers upon
the Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee’s employment with the Company is at will and may be terminated at any
time by the Grantee or the Company.
9.    Grantee’s Representations and Releases. By accepting this Option, the
Grantee acknowledges that the Grantee has read these Terms and Conditions and
understands that (i) the grant of this Option is made voluntarily by OXY in its
discretion with no liability on the part of any of its direct or indirect
subsidiaries and that, if the Grantee is not an employee of OXY, the Grantee is
not, and will not be considered, an employee of OXY but the Grantee is a third
party (employee of a subsidiary) to whom this Option is granted; (ii) all
decisions with respect to future awards, if any, will be at the sole discretion
of OXY; (iii) the Grantee’s participation in the Plan is voluntary; (iv) this
Option is an extraordinary item that does not constitute a regular and recurring
item of base compensation; (v) the future value of any Shares that may be
purchased pursuant to this Option cannot be predicted and OXY does not assume
liability in the event this Option or any purchased Shares have no value in the
future; (vi) subject to the terms of any tax equalization agreement between the
Grantee and the entity employing the Grantee, the Grantee will be solely
responsible for the payment or nonpayment of taxes imposed or threatened to be
imposed by any authority of any jurisdiction; (vii) OXY is not providing any
tax, legal or financial advice with respect to this Option or the Grantee’s
participation in the Plan; and (viii) if the purchase price of the Common Stock
under this Option is less than the fair market value of such Common Stock on the
date of grant of this Option, then the Grantee may incur adverse tax
consequences under section 409A of the Code. The Grantee acknowledges and agrees
that (a) he is not relying upon any determination by the Company, any Affiliate,
or any of their respective employees, directors, managers, officers, attorneys
or agents (collectively, the “Company Parties”) of the fair market value of the
Common Stock on the date of grant of this Option, (b) he is not relying upon any
written or oral statement or representation of the Company Parties regarding the
tax effects associated with the Grantee’s acceptance of these Terms and
Conditions and his receipt, holding and exercise of this Option, and (c) in
deciding to accept these Terms and Conditions, the Grantee is relying on his own
judgment and the judgment of the professionals of his choice with whom he has
consulted. The Grantee hereby releases, acquits and forever discharges the
Company Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the Grantee’s acceptance of these
Terms and Conditions and his receipt, holding and exercise of this Option or
related to the termination of the Option or diminution in value of the Option
resulting from termination of the Grantee’s employment by the Company (for any
reason whatsoever).
By accepting this Option, the Grantee agrees, to the extent not contrary to
applicable law, to the General Terms of Employment set out on Attachment 1 and
the Arbitration Provisions set out on Attachment 2, which, in each case, are
incorporated in these Terms and Conditions by reference.



--------------------------------------------------------------------------------






10.    Notices. Any notices or other communications provided for in these Terms
and Conditions shall be sufficient if in writing. In the case of the Grantee,
such notices or communications shall be effectively delivered if hand delivered
to the Grantee at the Grantee’s principal place of employment or if sent by
certified mail, return receipt requested, to the Grantee at the last address the
Grantee has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by certified mail, return
receipt requested, to OXY at its principal executive offices.
11.    Privacy Rights. By accepting this Option, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s Data (as defined below) by and among, as
applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this Option
or any other entitlement to cash or shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Grantee’s favor, for the
purpose of implementing, administering and managing the Plan, including
complying with applicable tax and securities laws (“Data”). Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan. These recipients may be located in the Grantee’s
country or elsewhere, and may have different data privacy laws and protections
than the Grantee’s country. By accepting these Terms and Conditions, the Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes described above. The Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Committee in writing. Refusing or withdrawing consent may affect the Grantee’s
ability to participate in the Plan.
12.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to this Option granted under
the Plan or future awards that may be granted under the Plan (if any) by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
13.    Binding Effect. These Terms and Conditions shall be binding upon and
inure to the benefit of any successors to the Company and all persons lawfully
claiming under the Grantee.
14.    Entire Agreement; Amendment. These Terms and Conditions and the
Attachments incorporated in these Terms and Conditions constitute the entire
agreement of the parties with regard to the subject matter hereof, and contain
all the covenants, promises, representations, warranties and agreements between
the parties with respect to this Option; provided, however, that the terms of
these Terms and Conditions shall not modify and shall be subject to the terms
and conditions of



--------------------------------------------------------------------------------






any employment and/or severance agreement between the Company (or an affiliate)
and the Grantee in effect as of the date a determination is to be made under
these Terms and Conditions. Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect. The Committee may, in
its sole discretion, amend these Terms and Conditions from time to time in any
manner that is not inconsistent with the Plan; provided, however, that except as
otherwise provided in the Plan or these Terms and Conditions, no amendment will
adversely affect the rights of the Grantee under these Terms and Conditions in
any material respect without the Grantee’s consent.
15.    Compliance with Law. The Company will make reasonable efforts to comply
with all federal, state and non-U.S. laws applicable to awards of this type.
However, if it is not feasible for the Company to comply with these laws with
respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to Grantee as
a result of the cancellation.
16.    Relation to Other Benefits. The benefits received by the Grantee under
these Terms and Conditions will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.
Additionally, this Option is not part of normal or expected compensation or
salary for any purposes, including but not limited to calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses or long-service awards. The grant of this Option does not create any
contractual or other right to receive future grants of Options or benefits in
lieu of Options, even if Grantee has a history of receiving Options or other
cash or stock awards.
17.    Severability. If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.
18.    Governing Law. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.





--------------------------------------------------------------------------------






Attachment 1
General Terms of Employment
A.    Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of OXY, or any of its subsidiaries or other affiliates, or
any of their respective officers, directors, employees or stockholders
(collectively, “OXY Parties”), at any time during or after the Grantee’s
employment by any of them, any trade secrets or confidential information of any
of them (whether generated by them or as a result of any of their business
relationships), including such information as described in OXY’s ethics code and
other corporate policies, without first obtaining the written permission of an
officer of the Company.
B.    At the time of leaving employment with the Company, the Grantee will
deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the OXY Parties (whether generated by
them or as a result of their business relationships), including any copies
(whether in paper or electronic form), that the Grantee has in the Grantee’s
possession or control.
C.    The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of OXY’s Code of Business Conduct.
D.    Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any OXY Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (2) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the OXY Parties.
E.    All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of OXY, its successors and assigns.
F.    The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Option granted pursuant to these
Terms and Conditions and termination of employment.



--------------------------------------------------------------------------------




Attachment 2    
ARBITRATION PROVISIONS
ANY DISPUTE ARISING OUT OF OR IN ANY WAY RELATED TO THE GRANTEE’S EMPLOYMENT
WITH THE COMPANY, OR THE TERMINATION OF THAT EMPLOYMENT, WILL BE DECIDED
EXCLUSIVELY BY FINAL AND BINDING ARBITRATION AT A LOCATION WITHIN 50 MILES OF
THE COMPANY OFFICE AT OR CLOSEST TO EMPLOYEE’S PRIMARY WORK LOCATION, PURSUANT
TO ANY PROCEDURES REQUIRED BY APPLICABLE LAW. TO THE EXTENT NOT INCONSISTENT
WITH APPLICABLE LAW, ANY ARBITRATION WILL BE SUBMITTED TO THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) AND SUBJECT TO AAA EMPLOYMENT ARBITRATION RULES
AND MEDIATION PROCEDURES IN EFFECT AT THE TIME OF FILING OF THE DEMAND FOR
ARBITRATION. THE AAA EMPLOYMENT ARBITRATION RULES AND MEDIATION PROCEDURES ARE
AVAILABLE ONLINE AT WWW.ADR.ORG. YOU MAY ALSO CALL AAA AT 800.778.7879 IF THERE
ARE QUESTIONS ABOUT THE ARBITRATION PROCESS. ONLY THE FOLLOWING CLAIMS ARE
EXCLUDED FROM THESE TERMS AND CONDITIONS: (1) CLAIMS FOR WORKERS’ COMPENSATION,
UNEMPLOYMENT COMPENSATION, OR STATE DISABILITY BENEFITS, AND CLAIMS BASED UPON
ANY PENSION OR WELFARE BENEFIT PLAN THE TERMS OF WHICH CONTAIN AN ARBITRATION OR
OTHER NON-JUDICIAL DISPUTE RESOLUTION PROCEDURE, (2) TO THE EXTENT PERMITTED BY
APPLICABLE LAW, CLAIMS FOR PROVISIONAL REMEDIES TO MAINTAIN THE STATUS QUO
PENDING THE OUTCOME OF ARBITRATION, (3) CLAIMS BASED ON COMPENSATION AWARD
AGREEMENTS AND INCENTIVE PLANS AND (4) CLAIMS WHICH ARE NOT PERMITTED BY
APPLICABLE LAW TO BE SUBJECT TO A BINDING PRE-DISPUTE ARBITRATION AGREEMENT.
ANY CONTROVERSY REGARDING WHETHER A PARTICULAR DISPUTE IS SUBJECT TO ARBITRATION
UNDER THIS ARBITRATION PROVISION SHALL BE DECIDED BY A NEUTRAL ARBITRATOR
SELECTED BY AGREEMENT OF GRANTEE AND THE COMPANY OR OTHERWISE SELECTED IN
ACCORDANCE WITH AAA EMPLOYMENT ARBITRATION RULES AND MEDIATION PROCEDURES.
TO THE EXTENT REQUIRED UNDER APPLICABLE LAW, THE GRANTEE’S RESPONSIBILITY FOR
PAYMENT OF THE NEUTRAL ARBITRATOR’S FEES AND EXPENSES SHALL BE LIMITED TO AN
AMOUNT EQUAL TO THE FILING FEE THAT WOULD BE REQUIRED FOR A STATE TRIAL COURT
ACTION AND THE COMPANY SHALL PAY ALL REMAINING FEES AND EXPENSES OF THE
ARBITRATOR. UNLESS OTHERWISE REQUIRED UNDER APPLICABLE LAW, THE PARTIES SHALL
EACH PAY THEIR PRO RATA SHARE OF THE NEUTRAL ARBITRATOR’S EXPENSES AND FEES. ANY
CONTROVERSY REGARDING THE PAYMENT OF FEES AND EXPENSES UNDER THIS ARBITRATION
PROVISION SHALL BE DECIDED BY THE NEUTRAL ARBITRATOR.

9



--------------------------------------------------------------------------------






THE NEUTRAL ARBITRATOR WILL ALLOW FOR ADEQUATE DISCOVERY BY BOTH PARTIES AND MAY
AWARD ANY FORM OF REMEDY OR RELIEF (INCLUDING INJUNCTIVE RELIEF) THAT WOULD
OTHERWISE BE AVAILABLE IN COURT. ANY AWARD PURSUANT TO SAID ARBITRATION SHALL BE
ACCOMPANIED BY A WRITTEN OPINION OF THE ARBITRATOR SETTING FORTH THE REASON FOR
THE AWARD. THE AWARD RENDERED BY THE ARBITRATOR SHALL BE CONCLUSIVE AND BINDING
UPON THE PARTIES HERETO, AND JUDGMENT UPON THE AWARD MAY BE ENTERED, AND
ENFORCEMENT MAY BE SOUGHT IN, ANY COURT OF COMPETENT JURISDICTION. TO THE EXTENT
NOT INCONSISTENT WITH APPLICABLE LAWS, THE ARBITRATOR WILL HAVE THE AUTHORITY TO
HEAR AND GRANT MOTIONS.
THIS AGREEMENT TO ARBITRATE IS FREELY AGREED TO BETWEEN GRANTEE AND THE COMPANY
AND IS MUTUALLY ENTERED INTO BETWEEN THE PARTIES. EACH PARTY FULLY UNDERSTANDS
AND AGREES THAT THEY ARE GIVING UP CERTAIN RIGHTS OTHERWISE AFFORDED TO THEM BY
CIVIL COURT ACTIONS, INCLUDING BUT NOT LIMITED TO THE RIGHT TO A JURY TRIAL.











